By the Court, Ssaeter, J.:
Ejectment to recover a portion of Fifty Vara Lot Humber Seven Hundred and Hine, in the City of San Francisco. The trial was by the Court, without a jury. The plaintiff had judgment. The defendants moved for a new trial, which being denied, they appealed.
The plaintiff is an infant and sued by his guardian ad litem. At the trial, he proved that his father, John Townsend, died intestate on the 8th of December, 1850; that at the time of his death he was seized of the demanded premises; that the plaintiff was the only heir at law of John Townsend, and that the defendants were in possession at the time the action was commenced.
The defendants claimed to have acquired the title of John Townsend by virtue of a sale made by his administrator, Moses Schallenberger, (who was also at the time the general guardian of the plaintiff,) in the due course of administration, and mesne conveyances from the purchaser at the sale. To prove their title they introduced the record of the proceedings of the Probate Court of Santa Clara County, in which the estate of John Townsend was administered upon and finally settled. To these proceedings various objections were interposed on the part of the plaintiff. The Court below held in effect that these objections were well taken and that the title of John Townsend did not pass by virtue of the administra^ tor’s sale.
The whole case turns upon the validity of the proceedings of the Probate Court under the Act relating to the estates of ■ deceased persons, passed May 1st, 1851, (Acts 1851, p. 448.)
It appears that Schallenberger, acting as administrator, presented a petition to the Probate Court on the 26th of *51November, 1851, praying that an order might be granted directing all persons interested in Townsend’s estate to appear before the Probate Judge at the next term of the Court, to be held on the fourth Monday of December then next ensuing, to show cause why an order should not be granted to sell real estate for the payment of debts. The Court on the same day made an order directing that public notice should be given in the San José Weekly Visitor, in pursuance of law, to all persons interested in said estate to appear at the Court house in the City of San José on the fourth Monday of December, 1851, and show cause why the prayer of the petitioner should not be granted. Dnder the Probate Act of 1851, section one hundred and fifty-seven, it was necessary to publish this order in the paper named for four successive weeks at least. It appears, however, that the notice was published in that paper for three weeks only—the fourth publication was in the California Courier, published in the City of San Francisco. The order was not complied with for the reason that the Visitor was discontinued at the third publication. The discontinuance of the paper, however, did not annul the order, nor turn the question of publication, or of further publication, over to the discretion of the administrator. The one hundred and fifty-seventh section of the Act of 1851 contemplates a publication of four weeks in a newspaper designated by the Court, and such publication could not be dispensed with except in the event of personal service, or of written assent to the sale by all persons interested in the estate.
Again. The interval between the date of the order and the day fixed for the hearing of the petition was only twenty-six days, and it was therefore impossible that the order could be published for “ at least four successive weeks ” before the hearing, as required by the one hundred and fifty-seventh section of the Act; and the order was void from the beginning for that reason.
As already suggested, Sehallenberger was appointed guar^,;, dian of the plaintiff—then" two or three years old—át same time he was appointed administrator, viz; 'Jáp,nary *52llth, 1851. On this state of facts it is claimed for the appellants that Schallenberger was notified as guardian of what he was attempting to do as administrator, and that therefore the ward must be considered to have been made a party to the proceeding.
Schallenberger united in himself the capacities of administrator and guardian, and the two, so far as general uses were concerned, were not necessarily incompatible. But in a special proceeding set on foot by Schallenberger as administrator, against his ward, and for the distinctive purpose of divesting the ward of his title as heir, Schallenberger could not represent the ward. It was considered in Schneider v. McFarland, 2 Comst., N. Y., 459, that “ proceedings for the sale of real estate are hostile to the heirs, and that the Surrogate must have jurisdiction of the person as well as of the subject matter, in the manner provided by statute, or the sale will be void.” It was the duty of Schallenberger, as the representative of Townsend’s estate, to procure the order of sale for which he had applied, if the interests of the estate required it, without reference to the interests of the heir, as such. Schallenberger could not represent both sides of the record at the same time. The minor heir, then, having no guardian quoad the petition, it became the duty of the Court, before proceeding to act, “ to appoint some disinterested person his guardian, for the sole purpose of appearing for him and taking care of his interests.” (Probate Act, Sec. 159.) JSTo such guardian ad litem was appointed. It appears, to be sure, that on the 25th day of August, 1851, three months before the petition for leave to sell real estate was filed, three members of a certain law firm were appointed “ attorneys for absent and minor heirs.” The Probate Court had no authority to make this appointment. Under the Act of 1851 a guardian was to be appointed for minor heirs, on issues affecting their interests as such issues should arise; and the one hundred and fifty-seventh section requires that when there is a petition for leave to sell real estate, and there are minor heirs with no general guardian, that a guardian— not an attorney—shall be appointed to represent them before *53the petition shall have been acted on ; and that the guardian shall be appointed, for the sole purpose of taking care of the interests of the minors in that particular proceeding. The object of these provisions was to secure attention and fidelity on the part of the guardian by limiting his authority to a single issue.
It is further urged for the appellant, that it will be presumed that a guardian was regularly appointed to represent the plaintiff, on the ground of the defectiveness of the probate record; that such regular appointment is assumed in the record; and on the strength of the fact that certain persons appear as acting for the infant and absent heirs. Reliance is placed here upon the decision In the Matter of the Will of Warfield, 22 Cal. 61. But that case and the case at bar are unlike in their circumstances. There was here no dispersion of records and files, the existence of which was proved; nor were there any abbreviated entries bearing upon the proceedings had on the administrator’s petition, hinting at transactions not recorded with all their circumstances, or not recorded at all. On the contrary, the record—proceeding in chronological order and hinting at nothing, purports to contair a full and detailed statement of everything that transpired in the course of the proceedings on the petition for leave. The record was produced at the trial, and showing, as it did, what was done in the matter of appointing an attorney to take care of the plaintiff’s interests, there is no room left for presuming that anything more was done than what the record recites; nor anything less, nor anything different. So to presume would be to presume against the record, and not to supply defective statements therein, by reasoning from indicia, which the record itself supplies. It is true that in the order of the Court made on the 23d of December, 1851, giving the leave asked for. in the administrator’s petition, a document is referred to as on file, called “ A statement of the attorney for the infant and absent heirs of said estate heretofore appointed by this Court;” but we cannot accede to the appellant’s claim that this reference must be regarded as establishing that even an attorney, and *54much less a guardian, was appointed under the one hundred and fifty-seventh section of the Probate Act, to represent the plaintiff; for the statement referred to is produced in the record, and it appears on its face that the “ attorney” was a member of the law partnership appointed three months in advance of the filing of the petition, to the impossible position of attorney at large of absent and minor heirs.
Again, the defendants insist that the sale having been confirmed by the Probate Court, cannot be collaterally attacked in this action, but that, as against the plaintiff, the confirmation is conclusive that the Court had jurisdiction of both subject matter and parties. But if the order of sale was coram non judice, then the “ sale ” was no sale, and it could not be made valid and binding by any number of so-called confirmations. The sale being void, there was no subject matter upon which the order of confirmation could act. If the Court had no jurisdiction to order the sale it had none to confirm it. Where there is no power to render a judgment or to make an order, there can be none to confirm or execute it; or none, at least, without the help of legislation. (Gregory v. Taber, 19 Cal. 410; Haynes v. Meek, 20 Cal. 317.) But the order' of confirmation here is especially infelicitous in containing a recital to the effect that the original order to show cause why a sale of real estate should not be adjudged, “ having been duly advertised three weeks, according to law, the administrator proceeded to sell,” etc. By section one hundred and seventy-three of the Probate Act, as already shown, it is provided that “ before any order is entered confirming the sale, it shall be proved to the satisfaction of the Court that notice was given of the sale as herein described, and the order of confirmation shall state that such proof was made.” The order made here contains no such general statement, and the one which it does contain shows affirmatively that the statute rule was violated.
It is further claimed for the appellants that the “ respondent, although an infant, having received the purchase money paid at the probate sale of the land in question, upon a judicial accounting with the administrator, is estopped from *55maintaining this action.” The objection proceeds upon a clear mistake of fact. The parties to the judicial accounting referred to were Schallenberger and the estate he represented ; and the only questions involved therein were as to receipts and disbursements by the former as administrator. Schallenberger charged himself with the money received on the sale of real estate, and the balance found was for instead of against him. The plaintiff received no money from Schallenberger on that occasion nor any other.
As we find no error in the record, we cannot reverse the judgment and order a new trial on the ground that the defendant is or may he within the beneficial operation of the Act of 1866, whereby probate sales of a certain class are ratified and confirmed. That Act was passed since the judgment in this ease was rendered, and it must now he made the basis of an original proceeding in equity, if the defendants would claim the benefit of its provisions. (18 Cal. 275; Graham on N. T., Tit. “ Equity.”)
Judgment affirmed.